Exhibit 10.1

 

        EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated effective as of July 9, 2018 (the
“Effective Date”), by and between NeuroHabilitation Corporation a Delaware
registered corporation (the “Company”), and Jennifer Laux (the “Executive”).

 

                                                                   W I T N E S S
E T H:

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, upon the terms and subject to the conditions set
forth in this Agreement.

 

NOW, THEREFORE,   in   consideration   of   the   covenants   and   agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.         EFFECTIVENESS OF AGREEMENT

 

This Agreement shall become effective as of the Effective Date.

 

2.         EMPLOYMENT AND DUTIES

 

            2.1.      General. The Company hereby employs the Executive, and the
Executive agrees to serve, as the Chief Commercialization Officer  (CCO) of the
Company, upon the terms and conditions contained herein. The Executive shall
have all of the responsibilities and powers normally associated with such office
in a company of the size and nature as the Company. The Executive shall perform
such other duties and services for the Company commensurate with the Executive’s
position as may be reasonably designated from time to time by the CEO of the
Company. The Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability under the direction of the CEO.  The Executive will
devote substantially all of her working time to the performance of her duties
under this Agreement. The Executive will disclose in writing to the CEO all
other board responsibilities and time commitment to other interest that may
impede on her employment. Any outside interest including board position,
charitable organizations or other items consuming Executive’s normal employment
time will need to be approved in writing by the CEO.

 

                     2.2.      Term of Employment. The Company and Executive
hereby acknowledge that Executive’s employment by the Company shall be at-will
(as defined under applicable law), and may be terminated at any time, with or
without Cause (as defined below), at the option of either the Company or
Executive, subject in some cases to the prior notice period required under
Section 5 of this Agreement.   If Executive’s employment terminates for any
reason, Executive shall not be entitled to any payments, benefits, damages,
awards or compensation other than as specifically provided in Section 5 of this
Agreement.   No provision of this Agreement shall be construed as conferring
upon Executive a right to continue as an employee of the Company.   On the date
on which Executive’s employment with the Company terminates, for whatever
reason, unless specifically otherwise agreed in writing between Executive and
the Company, Executive shall cease to hold any position (whether as an officer,
director, manager, employee, trustee, fiduciary, or otherwise) with the Company
and any of its affiliates. The period of Executive’s employment under this
Agreement is referred to herein as the “Employment Term.”

 

                          2.3.      Reimbursement of Expenses. The Company shall
reimburse the Executive for reasonable travel and other business expenses
incurred by the Executive in the fulfillment of the Executive’s

--------------------------------------------------------------------------------

duties hereunder upon presentation by the Executive of an itemized account of
such expenditures, in accordance with practices of the Company applied during
the Employment Term.  

 

             2.4.      Place of Employment. During the Employment Term the
Executive shall principally work out of the office at 642 Newtown Yardley Road,
Suite 100, Newtown, PA 18940 provided, however, that the Company may require the
Executive to travel from time to time in order to effect the Company’s business
consistent with the Executive’s position.

 

3.         COMPENSATION

 

3.1.      Base Salary. The Executive shall receive a base salary (“Base Salary”)
at an annualized rate of $320,000.   The Base Salary shall be payable in arrears
in equal installments not less frequently than semi-monthly in accordance with
the payroll practices of the Company, less such appropriate deductions as shall
be required to be withheld by applicable law and regulations, or by written
election of the Executive if agreed to by the Company.

 

3.2.      Annual Review. The Executive’s Base Salary shall be reviewed by the
CEO, based upon the Executive’s performance, not less often than annually, and
the Executive’s Base Salary may thereafter be increased as may be approved by
the Board in its sole discretion. In addition to any increases affected as a
result of such reviews as contemplated by the first sentence of this Section
3.2, the Board may, upon the recommendation of the chairperson of the Board, at
any time and in its sole discretion, increase the Executive’s Base Salary. The
term “Base Salary” as used herein shall mean and refer to the then current base
salary, as increased and adjusted from time to time in accordance with this
Section 3.2 hereof.

 

3.3.      Annual Bonus. In addition to Base Salary, the Executive shall be
eligible to receive an annual bonus (“Annual Bonus”), for each of the calendar
years ending  during the Employment Term. The Executive shall have the
opportunity to receive a target annual bonus of thirty (30%) of Base Salary
(“Target Bonus”), conditioned upon, and subject to upward or downward adjustment
based upon, achievement of the Company and individual goals to be established in
good faith by the CEO and the Executive (and as approved by the Compensation
Committee) commencing with the fiscal year 2018. Any such bonus shall be payable
within thirty (30) days following the Company’s receipt of its audited financial
statements pertaining to such year, usually occurring at or about April 1 of the
following year. The Executive must be employed as of the date the Annual Bonus
is distributed to receive the Annual Bonus. Provided that the Executive’s first
day of work is on or before July 16, 2018, the Executive shall receive a
guaranteed payment of $48,000 for fiscal year 2018 in addition to any Annual
Bonus consideration she would receive for partial time worked during 2018.

 

                 3.4 Stock Options: The Executive will be granted 150,000 stock
options at a strike price equal to the closing stock price on the Executive’s
first day or work. Such options shall vest in 37 installments, with the first
25% of the options  (or 37,500 options) vesting on the first anniversary of the
Executive’s first day of work, with the remainder vesting in equal monthly
installments (or 3,125 options) on the first day of the month over 36 months. In
the event of a Change of Control, the vesting timetable will accelerate and all
outstanding options will immediately become fully vested. Options included in
this new hire grant shall be granted in accordance with and governed by the
terms and conditions of the 2018 Equity Incentive Plan.

 

4.         EMPLOYEE BENEFITS

 

                4.1.      The Executive shall, during the Employment Term, be
included to the extent eligible thereunder in an employee benefit plans,
(including, without limitation, any plans, programs or arrangements providing
health, or vacation and paid holidays) which shall be established by the Company
for, or made generally available to, senior executives of the Company whose
positions are commensurate to that of the Executive.

--------------------------------------------------------------------------------

 

                4.2.        The Executive shall, during the Employment Term, be
allowed to take up to four (4) weeks of vacation and sick leave each year or
such other amount as shall be established by the Company for senior executives
of the Company whose positions are commensurate to that of the Executive.

 

5.         TERMINATION OF EMPLOYMENT

 

5.1.      Termination Without Cause or For Good Reason

 

5.1.1.   General. The employment of the Executive may be terminated by the
Company at any time without Cause (as defined in Section 5.3) or by the
Executive for Good Reason (as defined in Section 5.4) by written notice to the
other party, as applicable.  Subject to the
provisions  of  Sections  5.1.2,  5.1.3  and  5.1.4  and  notwithstanding  the  pendency  of  the
Employment Term, if the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason, the Company shall pay the
Executive an aggregate amount equal to the sum of  the Executive’s Base Salary
and a pro rata portion of the Annual Bonus paid for the year preceding the year
of the Executive’s termination of employment (based on a fraction where the
numerator equals the number of months of employment in the current calendar year
(rounding up to the end of the last month of employment) and the denominator
equals twelve(12)) with such total amount to be paid in equal monthly
installments during the twelve (12) month period following such termination of
employment (“Severance Period”) .  In addition, there shall be an accelerated
vesting of any remaining unvested options outstanding as of the date of
termination such that the Executive shall have a total of
150,000                               vested options.   The Executive shall have
no further right to receive any other compensation or benefits after such
termination of employment except as determined in accordance with the terms of
the employee benefit plans or programs of the Company.

 

5.1.2.   Release.   The receipt of severance pay and benefits, in any amount, is
conditioned upon and subject to the Executive’s execution of a standard release
and waiver promptly delivered to the Executive after termination in a form
reasonably satisfactory to the Company. Such release shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty (60)
days following termination.   The Executive will not receive severance pay and
benefits, in any amount or under any circumstances, if the Company’s release and
waiver is not executed and in full effect.

 

5.1.3.   Conditions Applicable to the Severance Period. If, during the Severance
Period, the Executive materially breaches her obligations under Section 7 of
this Agreement, the Company may, upon written notice to the Executive, terminate
the Severance Period and cease to make any further payments or provide any
benefits described in Section 5.1.1.

 

5.1.4.   Death During Severance Period. In the event of the Executive’s death
during the Severance Period, payments of Base Salary under this Section 5 shall
continue to be made during the remainder of the Severance Period to the
beneficiary designated in writing for this purpose by the Executive or, if no
such beneficiary  is specifically  designated, to the Executive’s estate.

 

5.1.5.   Date of Termination.  The date of termination of employment  without

Cause shall be the date specified in a written notice of termination to the
Executive.

 

5.2.      Other Termination.

 

5.2.1.   General. If prior to the expiration of the Employment Term, the Company
terminates the Executive’s employment for Cause or the Executive resigns other
than for Good Reason, the Executive shall be entitled only to (i) payment of the
Executive’s Base Salary as then in effect through and including the date of
termination or resignation, and (ii) accrued but unused vacation and personal
days, floating holidays as well as Company reimbursable expenses. The Executive
shall have no further right to receive any other compensation or benefits after
such termination or resignation of employment, except as

--------------------------------------------------------------------------------

determined in accordance with the terms of the employee benefit plans or
programs of the Company or as required by law (e.g., COBRA).

 

5.2.2.   Date of Termination. Subject to the provision in Section 5.3, the date
of termination for Cause shall be the date specified in a written notice of
termination to  the Executive and the date of resignation by  the Executive
shall be the date specified in the Executive’s written resignation to the
Company.

 

5.3.      Cause. Termination for “Cause” shall mean termination of the
Executive’s employment, in the sole judgment of the Company, because of one or
more of the following:

 

(i)       any act or omission that constitutes gross negligence, misconduct, or
a material breach by the Executive of any of the Executive’s material duties or
obligations under this Agreement;

 

(ii)       the refusal and continued failure of the Executive to substantially
perform the duties reasonably required of the Executive (except termination due
to death or Permanent Disability (as hereinafter defined) as addressed below)
that is not cured within thirty (30) days of written notice from the Company;

 

(iii)      conviction of a crime (including conviction on a nolo contendre plea)
involving fraud, dishonesty or moral turpitude;

 

(iv)     any other serious misconduct by the Executive which is injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates;

 

(v)       a material breach of this Agreement that is not cured within ten (10)
days of written notice from the Company.

 

5.4.      Good Reason. Termination for “Good Reason” shall mean termination of
the Executive’s employment, in the sole judgment of the Executive, because of
one or more of the following: (i) any material change in the nature or scope of
the Executive’s authority, duties or responsibilities; or (ii) any reduction in
the Executive’s Base Salary (other than a proportional reduction as part of a
generalized  reduction  in  the base salaries  of senior  management  of the
Company or due to an administrative mistake which is timely resolved); provided,
however, that Executive may not resign her employment for Good Reason unless:
(a)Executive provides the Company with at least thirty (30) days prior written
notice of her intent to resign for Good Reason (which notice must be provided
within sixty (60) days following the occurrence of the event(s) purported to
constitute Good Reason); and (b) the Company has not reasonably remedied the
alleged violation(s) within the thirty (30) day period.

 

 

6.         DEATH OR DISABILITY

 

In the event of termination of employment by reason of death or Permanent
Disability, the Company shall continue to make payment of the Base Salary to the
Executive’s legal representatives (in the case of Executive’s death) or to
Executive (in the case of Executive’s disability) in accordance with the
Company’s general policies and practices then in effect, and the Executive or
the Executive’s estate shall be entitled to Base Salary and benefits determined
under Sections 3 and 4 hereof for a period of (i) six (6) months beginning on
the date of death or (ii) in the case of Permanent Disability, for twelve (12)
months beginning on the date of Permanent Disability. Other benefits shall be
determined in accordance with the benefit plans maintained by the Company, and
the Company shall have no further obligation hereunder. For purposes of this
Agreement, “Permanent Disability” means the Executive shall have been absent
from or unable to perform

--------------------------------------------------------------------------------

the Executive’s duties with the Company, as a result of the Executive’s
incapacity due to physical or mental illness for a continuous period of one
hundred eighty (180) days and that within thirty (30) days after receiving a
notice of termination from the Company the Executive shall not have returned to
the full time performance of the Executive’s duties. The notice of termination
shall set forth in reasonable detail the facts claimed to provide the basis for
the Company determination that a Permanent Disability exists.

 

7.         NONSOLICITATION; NONDISPARAGEMENT; CONFIDENTIALITY; NONCOMPETITION;
INVENTIONS AND PATENTS

 

7.1.      Nonsolicitation. For so long as the Executive is employed by the
Company and continuing for twelve (12) months thereafter, the Executive shall
not, without the prior written consent of the Company,  directly or
indirectly,  as a sole proprietor, member of a partnership, stockholder or
investor, officer or director of a corporation, or as an employee, associate,
consultant or agent of any person, partnership, corporation or other business
organization or entity other than the Company: (x) (i) solicit or endeavor to
entice away from the Company, or any of its subsidiaries or affiliates, any
person or entity who is employed by, or serves as an agent or key consultant of,
the Company, or any of its subsidiaries or affiliates, or (ii) solicit any
person or entity who during the then most recent twelve-month period, was
employed by or served as an agent or key consultant of the Company or any of its
subsidiaries or affiliates, or (y) endeavor to entice away from, the
Company,  or any of its  subsidiaries  or affiliates  or solicit with
respect  to  services  then being rendered, or actually planned to be rendered
within the nonsolicitation period, by the Company or any such subsidiary or
affiliate, any person or entity who is, or was within the then most recent
twelve month period, a customer (or reasonably anticipated) (to the general
knowledge of the Executive or the public) to become a customer or client of the
Company, or any of its subsidiaries or, affiliates (“Customers”). For the
purposes of this Section 7.1, ownership of securities having no more than one
percent of the outstanding voting power of any entity which is listed on any
national securities exchange or traded actively in the national over-the-counter
market shall not be deemed in violation of this Section 7.1 so long as the
Executive has no other connection or relationship with such entity.

 

7.2.      Non-Disparagement. The Executive hereby  covenants and agrees that the
Executive shall not, directly or indirectly, make or solicit or encourage others
to make or solicit any disparaging remarks concerning the Company or its
affiliates, or any of its products, services, businesses or activities; provided
that the foregoing restriction shall not prevent truthful testimony compelled by
valid legal process.

 

7.3.      Confidentiality. The Executive covenants and agrees with the Company
that the Executive will not at any time, except in performance of the
Executive’s obligations to the Company hereunder or with the prior written
consent of the Company, directly or indirectly, disclose any secret or
confidential information that the Executive may learn or has learned by reason
of the Executive’s association with the Company, or any of its subsidiaries or
affiliates. The term “confidential information” includes information not
previously disclosed to the public or to the trade by the Company’s management
or otherwise in the public domain, with respect to the Company’s or any of its
affiliates’ or subsidiaries’, products, facilities, applications and methods,
trade secrets and other intellectual property, systems, procedures, manuals,
confidential reports, product price lists, customer lists, technical
information, financial information (including the revenues, costs or profits
associated with any of the Company’s products), business plans, prospects or
opportunities, but shall exclude any information which (i) is or becomes
available to the public or is generally known in the industry or industries in
which the Company operates other than as a result of disclosure by any employee
of the Company, including, but not limited to, the Executive, in violation of
any agreement with the Company including, but not limited to, the Executive’s
agreement under this Section 7.3 or (ii) the Executive is required to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena or
other process of law, or (iii) which Executive demonstrates was already known to
the Executive prior to the Executive’s employment with the Company.

--------------------------------------------------------------------------------

 

7.4.      No Competing Employment. For so long as the Executive is employed by
the Company and continuing for twelve (12) months thereafter, the Executive
shall not, directly or indirectly, as a sole proprietor, member of a
partnership, stockholder, investor, officer or director of a corporation, or as
an employee, associate, consultant or agent of any person, partnership,
corporation or other business organization or entity other than the Company or
any of its subsidiaries or affiliates render any service to or in any way be
affiliated with a competitor (become a competitor) of the Company or any of its
subsidiaries or affiliates. For purposes of this Section 7.4, as it relates to
the twelve (12) month period following the termination of Executive’s employment
with the Company, an entity which neither sells nor markets, directly or
indirectly, products or services substantially similar to those of the Company,
its subsidiaries or affiliates or those being actively developed by the Company,
its subsidiaries or affiliates to at least one of the existing Customers of the
Company or its subsidiaries or affiliates or the Customers being actively
developed or solicited by the Company or its subsidiaries or affiliates nor
proposes to develop products or services for sale, directly or indirectly, to
any such Customer, shall not be deemed to be a competitor of the Company. For
the purposes of this Section 7.4, ownership of securities having no more than
five percent of the outstanding voting power of any competitor which his listed
on any national securities exchange or traded actively in the national
over-the-counter market shall not be deemed in violation of this Section 7.4 so
long as the Executive has no other connection or relationship with such
competitor.

 

7.5.      Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of the Company. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company shall be and remain the property of the Company.

 

7.6.      Inventions and Patents. The Executive acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, processes, design, analyses, drawings, specifications,
plans, sketches, reports, materials, programs, systems, software, models,
know-how, devices, data, databases, technology, trade secrets, works of
authorship, copyrightable works, and all patents, registrations or applications
related thereto, all other intellectual property or proprietary information and
all similar or related information (whether or not patentable and copyrightable
and whether or not reduced to tangible form or practice) which relate to the
business, research and development or existing or future products or services of
the Company and or its subsidiaries or affiliates and which are conceived,
developed or made by her during the Executive’s employment with the Company
(“Work Product”) shall be deemed to be “work made for hire” (as defined in the
Copyright Act, 17 U.S.C.A. § 101 et seq., as amended) and owned exclusively by
the Company. To the extent that any Work Product is not deemed to be “work made
for hire” under applicable law, and all right, title and interest in and to such
Work Product have not automatically vested in the Company, the Executive hereby
(a) irrevocably assigns, transfers and conveys, and shall assign transfer and
convey, to the full extent permitted by applicable law, all right, title and
interest in and to the Work Product on a worldwide basis to the Company (or such
other person or entity as the Company shall designate) without further
consideration, and (b) waives all moral rights in or to all Work Product, and to
the extent such rights may not be waived, agrees not to assert such rights
against the Company or its respective licensees, successors or assigns. The
Executive shall promptly disclose such Work Product to the Company and execute
all documents and perform all actions reasonably requested by the Company
(whether during or after the Executive’s employment with the Company) to
establish, confirm, evidence, effectuate, maintain, protect, enforce, perfect,
record, patent or register any of the Company’s rights hereunder (including,
without   limitation,  assignments,  consents,   powers   of   attorney   and  
other   instruments). Notwithstanding the above, Executive shall immediately
advise the Company of all Work Product and request specific permission, in
writing, to be exempt from this paragraph for that Work Product only. Executive
shall only be exempt if the Executive receives specific permission, in writing,
from the Board.

 

--------------------------------------------------------------------------------

7.7.      Injunctive Relief. Without intending to limit the remedies available
to the Company, the Executive acknowledges that a breach of any of the covenants
contained in this Section 7 may result in material and irreparable injury to the
Company or its affiliates or subsidiaries for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to seek a temporary restraining order and/or preliminary or
permanent injunction restraining the Executive from engaging in activities
prohibited by this Section 7 or such other relief as may be required
specifically to enforce any of the covenants in this Agreement. If for any
reason it is held that the restrictions under this Section 7 are not reasonable
or that consideration therefore is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section 7 as will render such restrictions valid and enforceable.

 

8.         ARBITRATION

 

Any dispute arising under or in connection with this Agreement or Executive’s
employment or termination thereof, other than Section 7 that cannot be mutually
resolved by the parties hereto shall be settled exclusively by arbitration in
Philadelphia, Pennsylvania in accordance with the rules of the American
Arbitration Association then in effect, before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by the Company and the
Executive, or, if the Company and the Executive cannot agree on the selection of
the arbitrator selected by the American Arbitration Association (provided that
any arbitrator selected by the American Arbitration Association shall not,
without the consent of the parties hereto, be affiliated with the Company or the
Executive or any of their respective affiliates). Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties hereby agree
that the arbitrator shall be empowered to enter an equitable decree mandating
specific enforcement of the terms of this Agreement. The parties understand and
agree, however, that disputes arising under Section 7 of this Agreement may be
brought in a court of law or equity without submission to arbitration. The
Executive further agrees to accept service of process by first class or
certified United States mail and consents to the jurisdiction of the
Philadelphia, Pennsylvania courts.

 

9.         SECTION 409A COMPLIANCE

 

To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the internal Revenue Code of 1986, as amended (“Section 409A”),
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof (“409A Guidance”). Notwithstanding any
provision of the Agreement to the contrary, (i) if, at the time of the
Executive’s termination of employment with the Company, the Executive is a
“specified employee” as defined in 409A Guidance and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under 409A Guidance, then the Company will defer
the commencement of the payment  of any such payments  or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) until the date that is six months following the Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A), (ii) if any other payments of money or other benefits due
to the Executive hereunder could cause the application of an  accelerated or
additional tax under Section 409A, the Company may (a) adopt such amendments to
the Agreement, including amendments with retroactive effect, that the Company
determines necessary  or appropriate to preserve the intended tax treatment of
the benefits provided by the Agreement and/or (b) take such other actions as the
Company determines necessary or appropriate to comply with the requirements of
409A Guidance; provided, however, that the Company shall consult with the
Executive in good faith regarding the implementation of this Section 9, and in
no event shall the benefits to which Executive is entitled be reduced and the
period of deferment shall not exceed 6 months, and (iii) to the extent that the
payment of any amount under Section 5.1.1 constitutes “nonqualified deferred
compensation” for purposes of Section

--------------------------------------------------------------------------------

409A, any such payment scheduled to occur during the first sixty (60) days
following the termination  of employment  shall  not  be paid  until  the
first  regularly scheduled pay period following the sixtieth (60th) day
following such termination and shall include the payment of any amount that was
otherwise scheduled to be paid prior thereto.

 

10.       MISCELLANEOUS

 

10.1.    Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

                  To the Company:              Helius Medical Technologies Inc.

642 Newtown Yardley Road

Suite 100

Newtown, PA18940

 

 

                  To the Executive:              Jennifer Laux

___________________________

___________________________

___________________________

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed. Notice given by telecopy or
facsimile must also be given simultaneously by one of the other 2 methods.

 

10.2.    Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

10.3.    Assignment.  The Company’s  rights  and  obligations  under
this  Agreement shall not be assignable by the Company, except that the Company
may assign this Agreement in connection with the sale of all or substantially
all of its assets. Neither this Agreement nor any rights hereunder   shall  
be   assignable   or   otherwise   subject   to   hypothecation   by   the  
Executive. Notwithstanding this provision and anything else contained herein to
the contrary, in the event that this Agreement is assigned in connection with a
sale of the Company and the Executive terminates the Executive’s employment
with  the Company following the six (6) month anniversary of the completion of
the Company’s sale transaction, the Executive shall be entitled to receive
severance pursuant to Section 5.1.1 of this Agreement.

 

10.4.    Entire Agreement. This  Agreement represents the entire agreement of
the parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive. This Agreement may be
amended at any time by mutual written agreement and any statement contained in
any employment manual memo or rule of general applicability of the Company, this
Agreement shall control.

 

10.5.    Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes and such other deductions
as may be required under the Company’s employee benefit plans, if any.

 

--------------------------------------------------------------------------------

10.6.   Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of Pennsylvania without reference to rules
relating to conflict of law.

 

10.7.      Survival. Except as otherwise specifically provided in this
Agreement, all representations, warranties, covenants, agreements and conditions
contained in or made pursuant to this Agreement shall survive until termination
of this Agreement, except that Sections 5, 7, 8, 9, and 10 of this Agreement
shall survive the termination of this Agreement.

 

10.8.    Submission to Jurisdiction. Any action which may be brought in a court
of law with respect to this Agreement may be brought in the courts of the State
of New Jersey or of the United States of America for the District of New Jersey,
and the Executive accepts for himself and with respect to the Executive’s
property, generally and unconditionally, the jurisdiction of these courts. The
Executive irrevocably waives any objection, including, but not limited to, any
objection of the laying of venue or based on the grounds of forum non
conveniens, which the Executive may now or hereafter have to the bringing of any
action in those jurisdictions.

 

10.9.    Waiver of Jury Trial. The Executive waives any right to a trial by jury
in any action to enforce or defend any right under this Agreement or any
amendment, instrument, document or agreement delivered or to be delivered in
connection with this Agreement or arising from any employment relationship
existing in connection with this Agreement, and agrees that any action shall be
tried before an arbitrator, as outlined in Section 8, and not before a jury.

 

10.10.   Attorney’s Fees . In the event either party brings an action to enforce
any of the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorney’s fees, expert witness fees and costs in addition to any
other relief afforded by law.

 

 

 

 

 

[Signature Page to Follow]

 

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set the Executive’s hand, effective as of the day
and year first above written.

THE COMPANY:

 

NeuroHabilitation Corporation

--------------------------------------------------------------------------------

 

 

By:/s/ Philippe Deschamps

Philippe Deschamps, Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

By:/s/ Jennifer Laux

Jennifer Laux

 

 